UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-7704



ANTHONY JESUS SANDERS,

                                               Plaintiff - Appellant,


             versus


JAMES P. BOHNAKER, Clerk of Court,

                                                Defendant - Appellee,


             and


CHRISTOPHER W. HUTTON,

                                                              Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-03-942-1)


Submitted:    December 9, 2004            Decided:     December 17, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Jesus Sanders, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Anthony Jesus Sanders appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm   for   the   reasons   stated   by   the   district   court.   See

Sanders v. Bohnaker, No. CA-03-942-1 (E.D. Va. filed Aug. 6, 2003

& entered August 8, 2003; filed Sept. 28, 2004 & entered Sept. 30,

2004).   Sanders’ motion to dismiss James P. Bohnaker as a party to

the appeal is denied as moot.           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                  - 3 -